                                                                                                    Case 19-43756                Doc 46          Filed 12/20/19 Entered 12/20/19 10:33:52                              Desc Main
                                                                                                                                                   Document     Page 1 of 1

Granite City Food & Brewery
DIP Budget

Week Ending                                        12/24/2019           12/31/2019           1/7/2020           1/14/2020            1/21/2020           1/28/2020            2/4/2020            2/11/2020             2/18/2020            2/25/2020            3/3/2020            3/10/2020            3/17/2020            Post-Petition
Projected Week (FY WEEK)                            Week 1               Week 2              Week 3              Week 4               Week 5              Week 6              Week 7               Week 8                Week 9              Week 10              Week 11             Week 12              Week 13                Period
Budget v. Actual                                    Budget               Budget              Budget              Budget               Budget              Budget              Budget               Budget                Budget               Budget              Budget               Budget               Budget                 Total
    Cash receipts (Sales + 8.122% sales tax)   $       2,539,926 $          2,245,195 $         2,295,105 $         2,295,105 $          2,295,105 $         2,295,105 $         2,239,208 $                  -    $                -    $               -    $              -    $               -    $               -    $      16,204,749
    Wort Sales                                                 -                    -                   -                   -                    -                   -                   -                    -                     -                    -                   -                    -                    -                    -
    Costco/Sam's Gift Card                                50,400              259,200              97,200              23,200               48,300               4,200                   -                    -                     -                    -                   -                    -                    -              482,500
    Other Gift Cards Sold                                300,310               60,350              21,164              18,801               14,452              15,535              13,173                    -                     -                    -                   -                    -                    -              443,785
    Gift cards redeemed                                 (173,849)            (180,069)           (154,766)           (131,609)            (117,056)           (113,387)           (106,372)                   -                     -                    -                   -                    -                    -             (977,108)
    Other                                                (16,444)             (14,536)             (5,000)             (5,000)              (5,000)             (5,000)             (5,000)                   -                     -                    -                   -                    -                    -              (55,980)
Total Cash Receipts from Operations                    2,700,344            2,370,140           2,253,703           2,200,497            2,235,801           2,196,453           2,141,009                    -                     -                    -                   -                    -                    -           16,097,947

    Food & Beverage                                      549,948              519,399             592,684             564,218             493,235              580,984             580,984                    -                     -                    -                   -                    -                    -            3,881,452
    Payroll Related                                       97,134            1,584,180             102,205           1,520,059              98,068            1,550,083             100,005                    -                     -                    -                   -                    -                    -            5,051,735
    Incentive Compensation                                     -                    -                   -                   -                   -                    -                   -                    -                     -                    -                   -                    -                    -                    -
    Rent (includes CAM)                                  250,000            1,055,732                   -                   -                   -                    -           1,305,732                    -                     -                    -                   -                    -                    -            2,611,464
    Rent - Payment Delayed/settlements                         -                    -                   -                   -                   -                    -                   -                    -                     -                    -                   -                    -                    -                    -
    (Holding)/Repaying Rents in Arrears                        -                    -                   -                   -                   -                    -                   -                    -                     -                    -                   -                    -                    -                    -
    Sales Tax                                            329,557               40,354             266,812             266,812             266,812              266,812             138,131                    -                     -                    -                   -                    -                    -            1,575,290
    Insurance                                             49,377               42,877              64,434              52,819              57,869               52,819              99,532                    -                     -                    -                   -                    -                    -              419,729
    Property Tax                                         110,281              104,744                   -              21,759                   -                    -              69,047                    -                     -                    -                   -                    -                    -              305,831
    Capital Expenditures                                  15,000               15,000              25,000              25,000              25,000               25,000              25,000                    -                     -                    -                   -                    -                    -              155,000
    Great Western Bank                                         -                    -                   -                   -                   -                    -                   -                    -                     -                    -                   -                    -                    -                    -
    Credit Card Fees                                           -                    -             153,315              35,000                   -                    -             137,527                    -                     -                    -                   -                    -                    -              325,842
    Other Operating                                       (8,693)              (8,693)             51,037             (15,719)            (15,719)                 276              45,822                    -                     -                    -                   -                    -                    -               48,310
    Non-Prime                                             42,555               36,251              12,365              33,575              33,575               33,575              75,966                    -                     -                    -                   -                    -                    -              267,863
         Store-Level Direct Operating                    147,995              130,822             173,051             173,051             173,051              173,051             129,826                    -                     -                    -                   -                    -                    -            1,100,848
         Repair & Maintenance                             44,633               39,454              56,846              56,846              56,846               56,846              44,556                    -                     -                    -                   -                    -                    -              356,030
         Utilities                                        77,521               68,526             106,922             106,922             106,922              106,922              87,347                    -                     -                    -                   -                    -                    -              661,082
    Legal Fees                                                 -                    -              22,117                   -                   -                    -                   -                    -                     -                    -                   -                    -                    -               22,117
    Marketing                                              4,827                4,827              40,123              22,376              22,376               23,339              37,331                    -                     -                    -                   -                    -                    -              155,199
    Corp Credit Card                                      90,000                    -                   -                   -              90,000                    -                   -                    -                     -                    -                   -                    -                    -              180,000
    (Holding)/Repaying AP in Arrears                           -                    -                   -                   -                   -                    -                   -                    -                     -                    -                   -                    -                    -                    -
Cash Disbursements from Operations                     1,800,136            3,633,474           1,666,911           2,862,720            1,408,036           2,869,707           2,876,807                    -                     -                    -                   -                    -                    -           17,117,792

Operating Net Cash Flow                                  900,207           (1,263,334)            586,792            (662,223)            827,765             (673,254)           (735,798)                   -                     -                    -                   -                    -                    -            (1,019,845)

Chaper 11 Related Cash Flows
   Debtor Bankruptcy Counsel                   $          60,000    $          40,000    $         70,000   $         70,000     $         90,000    $         80,000     $         80,000    $         40,000     $          35,000     $         25,000     $         20,000    $         20,000     $         20,000     $         650,000
   Debtor Investment Bank                                      -                    -              50,000                  -                    -                   -                    -                   -                     -                    -                    -                   -                    -                50,000
   Restructuring Advisor                                  37,500               37,500              37,500             37,500               37,500              37,500               37,500              25,000                25,000               25,000               25,000              25,000               25,000               412,500
   Noticing Agent                                         23,220                3,836               3,836              3,836                3,836               3,836                3,836               3,836                 3,836                3,836                3,836               3,836                3,836                69,252
   Court Filing Fee/ US Trustee Fee                            -                    -                   -                  -                    -              60,000                    -                   -                     -                    -                    -                   -                    -                60,000
   DIP Interest/ Principal                                     -               11,250                   -                  -                    -              37,500                    -                   -                     -                    -                    -                   -                    -                48,750
   Hilco                                                       -                    -                   -                  -                    -                   -              225,000                   -                     -                    -                    -                   -                    -               225,000
   Lender Professionals                                   18,750               18,750              18,750             18,750               18,750              18,750               18,750              18,750                18,750               18,750               18,750              18,750               18,750               243,750
   DIP Lender Professionals                               30,000               30,000              30,000             30,000               30,000              30,000               30,000                   -                     -                    -                    -                   -                    -               210,000
   Creditor Committee                                     20,000               20,000              20,000             20,000               20,000              20,000               20,000              10,000                10,000               10,000               10,000              10,000               10,000               200,000
   Utility Deposits                                      150,000                    -                   -                  -                    -                   -                    -                   -                     -                    -                    -                   -                    -               150,000
   Sale/Financing Success Fee                             25,000                    -              10,000                  -                    -                   -                    -                   -                     -                    -                    -                   -                    -                35,000
   KERP/ KEIP                                                  -                    -                   -                  -                    -                   -                    -                   -                     -                    -                    -                   -                    -                     -
   Landlord Cure                                               -                    -                   -                  -                    -                   -                    -                   -                     -                    -                    -                   -                    -                     -
   Property Tax Cure                                           -                    -                   -                  -                    -                   -                    -                   -                     -                    -                    -                   -                    -                     -
   Sale Proceeds                                               -                    -                   -                  -                    -                   -                    -                   -                     -                    -                    -                   -                    -                     -
   Other Food Vendor Cure (PACA)                         250,000                    -                   -                  -                    -                   -                    -                   -                     -                    -                    -                   -                    -               250,000

Total Bankruptcy Costs                                   614,470              161,336             240,086            180,086              200,086             287,586              415,086              97,586                92,586               82,586               77,586              77,586               77,586             2,604,252

Net Cash Flows                                           285,737           (1,424,670)            346,706            (842,309)            627,679             (960,840)         (1,150,884)             (97,586)              (92,586)             (82,586)            (77,586)             (77,586)             (77,586)           (3,624,097)



Beginning Cash Balance                         $       2,209,111    $       4,994,849 $         3,570,179   $       4,916,885 $          4,074,576   $       4,702,255 $         3,741,415 $          2,590,530 $           2,492,944 $          2,400,358 $         2,317,772 $          2,240,186 $          2,162,600    $        2,209,111
  Change in Cash                                         285,737           (1,424,670)            346,706            (842,309)             627,679            (960,840)         (1,150,884)             (97,586)              (92,586)             (82,586)            (77,586)             (77,586)             (77,586)           (3,624,097)
  DIP Facility Draw / (Repayment)                      2,500,000                    -           1,000,000                   -                    -                   -                   -                    -                     -                    -                   -                    -                    -             3,500,000
Ending Cash Balance                            $       4,994,849    $       3,570,179 $         4,916,885   $       4,074,576 $          4,702,255   $       3,741,415 $         2,590,530 $          2,492,944 $           2,400,358 $          2,317,772 $         2,240,186 $          2,162,600 $          2,085,014    $        2,085,014

Running DIP Balance                                    4,000,000            4,000,000           5,000,000           5,000,000            5,000,000           5,000,000           5,000,000            5,000,000             5,000,000            5,000,000           5,000,000            5,000,000            5,000,000            5,000,000
